Title: Report on the Petition of William Finnie, 10 April 1790
From: Hamilton, Alexander
To: 


Treasury-department. April 10th. 1790.[Communicated on April 12, 1790]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury on the petition of William Finnie, referred to him by an order of the House of Representatives of the 25th. of September last,
Respectfully Reports:
That the relief sought by the petitioner relates to the following objects:
First: An allowance for expences incident to his attendance at the seat of Government, for the settlement of his accounts.
Secondly: A compensation for a loss sustained on the sale of a Certificate issued to him for the balance which appeared due to him on that settlement.
Thirdly: Depreciation and pay in the capacity of a Commissary of Military Stores, from the first of January 1777, to the first of January 1781.
Fourthly: An allowance of land, as a Colonel of the Army, in virtue of a Commission from Congress, appointing him Deputy Quarter Master General, with the rank of Colonel.
That as to the first article; the allowance claimed would be contrary to general usage, the reverse of which would be productive of considerable expense to the public, and would often (though not in the present instance) reward delinquency, by indemnifying individuals for delays occasioned in the settlement of their accounts, by their own mismanagement.

That as to the second article: It is the common case of every person, who has received a Certificate for money owing to him from the public, and parted with it for less then it’s nominal value; and cannot therefore be discriminated by particular relief.
That as to the third article, the facts are as follow.
The memorialist being Deputy Quarter Master General had frequent calls to perform services not properly appertaining to his office; in consideration of which the Board of War, in a letter to him dated the 23d of October 1779, after charging him with the care of all military and other Stores belonging to the United States, which then were, or should afterwards arrive in the State of Virginia, proceed thus: “As you have made large purchases of Cloathing and Military Stores, and taken charge of them ’til forwarded by you, the Board agree, that you shall be allowed the pay of a Commissary of military Stores, towit, fifty dollars per month from the first of January 1777, to the eleventh of February 1778, and the pay and subsistence of a Commissary of Military Stores from the eleventh of February 1778, vizt ninety dollars per month until the first day of July last, and one hundred and eighty dollars per month, from that day in compensation for your past and future services in the business before mentioned, and now committed to your direction.” Payment was accordingly made to the Memorialist on this account to the first of October 1779, and on the 20th. of October 1780, an order was drawn in his favor by Samuel Hodgdon, Assistant Commissary General of Military Stores, on William Thorne, paymaster to the department, for eight hundred and ten pounds, being the amount of one year’s pay at one hundred and eighty dollars per month; which sum has never been paid. It appears by a report of John D. Mercier the then Auditor, dated the 28th. of August 1786, that the petitioner had exhibited a claim for pay, rations and depreciation, as a Commissary of Military Stores, from the eighth of January 1777, to the first of January 1781, amounting to three thousand four hundred and seventy dollars, which claim was rejected by the Auditor on these grounds as stated in substance by him.
“That to support a claim on the principle of a compensation for extra service, it ought to be shewn, that such service had been performed; whereas it did not appear in the case that any extra-service had been performed after the period to which payment had been made by the Board of War; that is, the first of October 1779.”
That as a claim to a stipend attached to an Office it was inadmissible; because contrary to a regulation of Congress, prohibiting the enjoyment of the emoluments of two offices by one person.
It further appears, that on a submission of the same Claim to the Board of Treasury, on the 25th. of April 1789, that Board decided against it.
From which facts the Secretary is of opinion, that a revision of the matter would be inexpedient.
That, as to the fourth article: The claim is founded upon a Commission from the President of Congress, dated the 28th. of March 1776, appointing the Memorialist Deputy Quarter Master General in the Southern Department with the rank of Colonel: But it does not appear to be warranted either by the resolutions of Congress respecting bounties of lands to officers and soldiers, or by the practice upon those resolutions. Nor does any circumstance occur, to justify the allowance to the Memorialist, without extending it to a number of other persons in a like situation.
That upon the whole matter, though the misfortunes of the petitioner, added to the zeal manifested by him in the public service, appeared to the Secretary to intitle his case to as favorable a consideration as a due attention to general principles would permit: Yet he has not been able to discover sufficient and unexceptionable ground, upon which, in his opinion, any part of the prayer of the petitioner may, with propriety, be granted.
All which is humbly submitted
Alexr. Hamilton,Secry of the Treasy.
